A decree for divorce, entered January 17, 1920, gave the custody of children to defendant, the mother, and required plaintiff, the father, to contribute toward their support. Defendant, on August 31, 1922, petitioned that the decree be modified by increasing the amount so to be contributed. 3 Comp. Laws 1915, § 11417. The petition was granted. Plaintiff has appealed.
No new facts or change in condition of the parties arising since the decree to justify its modification are shown. It is well settled that in the absence of such showing the decree may not be so modified. Smith v. Smith, 139 Mich. 133; Quinn v.Quinn, ante, 239.
Judge North's opinion indicates that he found no new facts, but that he thought the original decree inequitable. But it is also settled that this proceeding is "not a rehearing of the original case, or a review of the equities of the original decree." Sherman v. Kent, 223 Mich. 200.
The order is reversed, without prejudice and without costs. The cause is remanded.
McDONALD, BIRD, SHARPE, MOORE, STEERE, FELLOWS, and WIEST, JJ., concurred. *Page 342